              Case 2:21-cv-00055-MJP Document 12 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10          ROBERT BERGSTROM, et al. ,                       CASE NO. C21-55 MJP

11                                 Plaintiffs,               ORDER STRIKING MOTION FOR
                                                             SUMMARY JUDGMENT
12                  v.

13          UNITED STATES NAVY, et al.,

14                                 Defendants.

15

16          THIS MATTER comes before the Court upon Plaintiffs’ Motion for Summary Judgment

17   (Dkt. No. 8.) Having reviewed the Motion and the related record, the Court STRIKES the

18   Motion without prejudice.

19          On January 15, 2021 Plaintiffs filed this lawsuit against the United States, several United

20   States agencies, and Naval Secretary Kenneth Braithwaite in his official capacity. (Dkt. No. 1.)

21   On February 1, 2021 Plaintiffs asked the Clerk to issue a summons and filed their Motion for

22   Summary Judgment, with a noting date of March 5, 2021. (Dkt. Nos. 8-10.) Federal Rule of

23   Civil Procedure 12(a)(2) allows Defendants 60 days to serve their answer, yet Plaintiffs’ Motion

24


     ORDER STRIKING MOTION FOR SUMMARY JUDGMENT - 1
              Case 2:21-cv-00055-MJP Document 12 Filed 03/10/21 Page 2 of 2




 1   noted more than a month ahead of this deadline. Plaintiffs’ Motion was therefore premature

 2   because Defendants have not had an opportunity to answer or appear and the Court STRIKES

 3   Plaintiffs’ Motion for Summary Judgment. Plaintiffs are granted leave to refile the Motion once

 4   Defendants have entered an appearance or Plaintiffs have demonstrated that service was

 5   perfected and the deadline for Defendants to appear has passed.

 6

 7          The clerk is ordered to provide copies of this order to all counsel and to STRIKE

 8   Plaintiffs’ Motion for Summary Judgment (Dkt. No. 8).

 9

10          Dated March 10, 2021.



                                                         A
11

12
                                                         Marsha J. Pechman
13                                                       United States Senior District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER STRIKING MOTION FOR SUMMARY JUDGMENT - 2
